Title: To James Madison from John B. Colvin, 27 November 1806
From: Colvin, John B.
To: Madison, James



Honorable Sir, 
Frederick Town, Md. Novr. 27th, 1806.

At the solicitation of my friends, and the friends of the present Administration of the General Government, I have been induced to form a junction with the present proprietor of the "American," a daily newspaper, published in the City of Baltimore.  The intention of this Union is to make the "American" more actively a political paper.  This has been considered more necessary from the Consideration that there is not in Baltimore, (the principal mart of the state of Maryland) a Single newspaper which does justice to the character of that city or to the existing administration.  As you, Sir, have been a patron of mine, I am on this occasion bold in addressing you, soliciting that you will transfer the patronage which you have been heretofore pleased to bestow upon me in this quarter, to the "American," which, as far as my abilities extend, shall be rendered useful to the true interests of my country.
The present proprietor of the "American," (Mr. Perkin) and myself, contemplate establishing at Washington City a Job Printing-office; in that event we shall feel thankful to you for any favors that you may be pleased to throw in our way.  I am, very respectfully, your humble servant,

J. B. Colvin

